431 F.2d 1205
Robert BARTELS, Plaintiff-Appellant,v.NEW YORK LITHOGRAPHERS' AND PHOTO-ENGRAVERS' UNION NO. ONE-P, formerly known as New York Photo-Engravers' Union No. One, Defendant-Appellee.
No. 26.
Docket 34675.
United States Court of Appeals, Second Circuit.
Argued September 17, 1970.
Decided September 17, 1970.

Solomon D. Monshine, New York City, for appellant.
Moss K. Schenck, Schenck & Schenck, New York City, for appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
After argument and in open court we affirm the judgment below upon Judge Levet's findings of fact and conclusions of law, reported at 306 F. Supp. 1266.